Exhibit 10.1




AMENDMENT NO. 3 TO LOAN AND SECURITY AGREEMENT AND CONSENT

 

This AMENDMENT NO. 3 TO LOAN AND SECURITY AGREEMENT AND CONSENT (this
“Amendment”) is made as of September 30, 2019 (the "Effective Date"), by and
among INDUSTRIAL SERVICES OF AMERICA, INC., a Florida corporation (“ISA”), 7124
GRADE LANE LLC, a Kentucky limited liability company (“7124 Grade Lane”), and
7200 GRADE LANE LLC, a Kentucky limited liability company (“7200 Grade Lane”;
and together with ISA, and 7124 Grade Lane, each individually a “Borrower” and
collectively, the “Borrowers”), and BANK OF AMERICA, N.A. (“Lender”).

W I T N E S S E T H :

 

WHEREAS, the parties hereto have entered into a Loan and Security Agreement
dated as of November 9, 2018 (as amended or otherwise modified from time to
time, the “Loan Agreement”) and various instruments, guaranties, agreements and
other documents executed and/or delivered in connection therewith (all of the
foregoing, together with the Loan Agreement, as the same now exist or may
hereafter be amended, restated, renewed, extended, substituted, modified or
supplemented from time to time, collectively, the “Loan Documents”);

WHEREAS, Borrowers and Lender have agreed to amend certain provisions of the
Loan Agreement, and Lender is willing to do so, subject to the terms and
conditions set forth herein.

NOW THEREFORE, in consideration of the foregoing, and for good and other
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

SECTION 1.   DEFINITIONS.

1.1               Definitions in Loan Agreement.  Capitalized terms used in this
Amendment and not otherwise defined shall have the meanings ascribed to such
terms in the Loan Agreement.


SECTION 2.   AMENDMENTS.  Effective as of the Effective Date:




2.1               Section 10.3.1 of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:

“10.3.1              Minimum EBITDA.  At all times before the FCCR Conversion
Date, Borrowers shall maintain a consolidated EBITDA of not less than the
following amounts opposite the respective periods set forth below:  

   




Period

Minimum EBITDA



One month ending August 31, 2019

($100,000)



Two months ending September 30, 2019

$(680,000)



Three months ending October 31, 2019

$377,000



Four months ending November 30, 2019

$617,000



Five months ending

December 31, 2019 and, if the FCCR Conversion Date has not occurred, the five
months ending on the last day of each month thereafter

$782,000


1

--------------------------------------------------------------------------------




Compliance with the foregoing shall be evidenced by delivery of the Compliance
Certificate required under Section 10.1.2(c).”


SECTION 3.   AMENDMENT FEE

In consideration of the amendments to the Loan Agreement requested by Borrowers
and agreed to by Lender, Borrowers shall pay to Lender an amendment fee in the
amount of $2,500 (the “Amendment Fee”).  The Amendment Fee shall be fully
earned, due and payable on the date hereof and shall not be subject to refund,
rebate or proration for any reason whatsoever.


SECTION 4.   PROVISIONS OF GENERAL APPLICATION

4.1               Representations in Loan Documents.  Each of the
representations and warranties made by or on behalf of Borrowers to Lender in
any of the Loan Documents was true and correct when made and is true and correct
in all material respects on and as of the Effective Date with the same full
force and effect as if each of such representations and warranties had been made
by or on behalf of Borrowers on the Effective Date and in this Amendment (other
than such representations and warranties that relate solely to a specific prior
date, which such representation and warranties were true and correct in all
material respects only as of that specific prior date).  Borrowers hereby
represent and warrant to Lender that (a) no Event of Default exists as of the
Effective Date, after giving effect to this Amendment, and (b) no Event of
Default will exist immediately after the Effective Date, after giving effect to
this Amendment.

4.2               Binding Effect of Documents. This Amendment and the other Loan
Documents have been duly executed and delivered to the Lender by Borrowers and
are in full force and effect, as modified hereby.

4.3              Conditions to Effectiveness.  The effectiveness of the terms
and provisions of this Amendment shall be subject to:

(a)                Receipt by Lender of this Amendment, duly authorized,
executed and delivered by Borrowers and Lender;

(b)               Receipt by Lender of the Amendment Fee; and

(c)           Unless otherwise agreed by Lender at its sole option, the
Borrowers shall have paid all reasonable and documented out-of-pocket expenses
incurred by Lender, including the reasonable fees, charges and disbursements of
counsel for Lender, in connection with the preparation, negotiation, execution
and delivery of this Agreement.

4.4               Effect of this Amendment.  Except as modified pursuant hereto,
no other changes or modifications to the Loan Documents are intended or implied
and in all other respects the Loan Documents are hereby specifically ratified,
restated and confirmed by all parties hereto as of the Effective Date.  To the
extent of conflict between the terms of this Amendment and the other Loan
Documents, the terms of this Amendment shall control.  The Loan Agreement and
this Amendment shall be read and construed as one agreement.

4.5               Further Assurances.  The parties hereto shall execute and
deliver such additional documents and take such additional action as may be
reasonably necessary or desirable to effectuate the provisions and purposes of
this Amendment.

2

--------------------------------------------------------------------------------







4.6               Binding Effect.  This Amendment shall be binding upon and
inure to the benefit of each of the parties hereto and their respective
successors and assigns.

4.7               Governing Law.  THIS AMENDMENT SHALL BE INTERPRETED AND THE
RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE
INTERNAL LAWS (AS OPPOSED TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE OF
NEW YORK; PROVIDED THAT THE PARTIES HERETO SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.

4.8               Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall constitute but one and the same Amendment.  In
making proof of this Amendment, it shall not be necessary to produce or account
for more than one counterpart thereof signed by each of the parties hereto. 
Delivery of a signature page hereto by telecopy or other electronic means shall
be effective as delivery of a manually executed counterpart hereof.

[Signature page follows]

3

--------------------------------------------------------------------------------




 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment to Loan
and Security Agreement as of the date first written above.

 

 

Borrowers:





INDUSTRIAL SERVICES OF AMERICA, INC.

 

By:   /s/ Todd L. Phillips                                                      

Todd L. Phillips, Chief Executive Officer, President and Chief Financial
Officer 

 

Address:

7100 Grade Lane, Bldg. 1

            Louisville, KY 40213

Attn: Todd Phillips             

 

7124 GRADE LANE LLC

 

BY: INDUSTRIAL SERVICES OF AMERICA, INC., Manager

 

By:   /s/ Todd L. Phillips                                                      

Todd L. Phillips, Chief Executive Officer, President and Chief Financial
Officer 

 

Address:

7100 Grade Lane, Bldg. 1

            Louisville, KY 40213

Attn: Todd Phillips 

 

7200 GRADE LANE LLC

 

BY: INDUSTRIAL SERVICES OF AMERICA, INC., Manager

 

By:   /s/ Todd L. Phillips                                                      

Todd L. Phillips, Chief Executive Officer, President and Chief Financial
Officer 

 

Address:

7100 Grade Lane, Bldg. 1

            Louisville, KY 40213

Attn: Todd Phillips

 

                     

4

--------------------------------------------------------------------------------











Lender:

BANK OF AMERICA, N.A., as Lender

By:   /s/ Douglas Cowan       Name:   Douglas Cowan        Title:   Senior Vice
President 








Amendment No. 3 to Loan and Security Agreement